Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the composition of claim 1, said composition 
with the claimed structure of a plurality of agglomerates, each agglomerate including a multitude of aggregates joined together,
said aggregates, each aggregate including a plurality of particles joined together, wherein
each of said particles has the claimed first and second zones,
said first zone having a plurality of first pores of uniform pore size and
said second zone concentrically positioned around said first zone and separated from said first zone by at least some of said first pores,
said second zone with a plurality of second pores with pore sizes that gradually decreases along a radial direction from the center of said particle to a boundary of said particle.

See also the applicants’ June 27, 2022 Remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723